 


110 HR 1578 IH: Wounded Warriors Joint Health Care Performance Metrics and Transparency Act
U.S. House of Representatives
2007-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1578 
IN THE HOUSE OF REPRESENTATIVES 
 
March 20, 2007 
Mr. Shays (for himself, Mr. Tom Davis of Virginia, Mr. Buchanan, and Mr. Bilirakis) introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To establish and monitor medical holdover performance standards. 
 
 
1.Short titleThis Act may be cited as the Wounded Warriors Joint Health Care Performance Metrics and Transparency Act. 
2.Establishment and monitoring of medical holdover performance standards 
(a)Requirement for performance standards for medical holdover processThe Secretary of Defense shall assign the Assistant Secretary of Defense for Health Affairs the responsibility for establishing performance standards for each step of the medical holdover process, including the following: 
(1)Mobilization. 
(2)Medical condition. 
(3)MNO decision. 
(4)Disposition plan. 
(5)Execution plan. 
(6)Final disposition decision of a medical evaluation board or physical evaluation board. 
(7)Transition. 
(b)Quarterly inspections 
(1)Requirement for inspectionsThe Secretary of Defense, acting through the Assistant Secretary of Defense for Health Affairs, shall require each military medical installation to perform a quarterly inspection based on the performance standards established under subsection (a) of the following: command and control responsibilities, billeting, staffing, soldier administration, staff training, in and out processing, transition and separation processing, dining facilities and other non-medical patient services, transportation, medical case management, medical care, access and documentation, and medical database and medical records quality. Inspections teams should include representatives from all commands with jurisdiction over medical and administrative services provided to injured and wounded soldiers, and shall include representatives from the Department of Defense and the Inspector General of the Department of Defense. 
(2)Inspection reportsThe Assistant Secretary shall require a report on each inspection carried out under paragraph (1) to be submitted to the Secretary of Defense, the Inspector General of the Department of Defense, each command or agency with jurisdiction, the Secretary of each military department, the chief of staff of each Armed Force, and the inspector general of each military department.  
(c)Additional specific standards 
(1)Security and medical personnelThe Assistant Secretary of Defense for Health Affairs shall develop and enforce standards for security personnel and medical personnel to perform daily rounds of each medical inpatient and outpatient facility. The standards shall include a requirement for access to help 24 hours a day for patients with medical emergencies or needs. 
(2)TimelinessThe Assistant Secretary also shall develop and enforce standards for setting time standards for responding to patient questions and scheduling appointments for medical evaluation board and physical evaluation board evaluations.  
(3)ProcessingThe Assistant Secretary also shall develop and enforce in-processing and out-processing standards, patient counseling standards, and information standards to address patient and family members on all aspects of care, including medical and administrative evaluation procedures and requirements. 
(d)Monthly Reports 
(1)RequirementThe Assistant Secretary of Defense for Health Affairs shall submit to the Secretary of Defense and the Inspector General of the Department of Defense a monthly report on military service performance in all categories of medical holdover patient care including, at a minimum, inspections, individual patient information, trends and problems, statistical information on time of patients in medical holdover status, performance of service commands, and other service personnel serving patients and families in medical holder status. 
(2)Additional matters coveredThe report also shall contain— 
(A)information on all individual patient complaints and action taken to mediate the patient concern;  
(B)information on all concerns raised by patient advocates to military service installation commanders and report on actions taken; and 
(C)statistical information on the incidence, treatments, and outcomes of traumatic brain injury patients among the medical holdover patient population. 
(e)Semi-annual meetingsThe Assistant Secretary of Defense for Health Affairs shall meet semi-annually with the Secretaries of the military departments to address medical holdover program execution, including all medical and administrative issues, force structure, manning, training, and resource requirements. 
(f)Inspector General responsibilitiesThe Inspector General of the Department of Defense shall audit and review the medical holdover system and the performance standards developed under this section and shall submit quarterly reports to the Assistant Secretary of Defense for Health Affairs, the Secretaries of the military departments, and the following congressional committees: 
(1)The Committees on Armed Services of the Senate and the House of Representatives. 
(2)The Committee on Homeland Security and Governmental Affairs of the Senate. 
(3)The Committee on Oversight and Government Reform of the House of Representatives. 
(g)Medical holdover patientIn this Act, the term medical holdover patient means a member of the Armed Forces, including a member of the National Guard or other reserve component, who is undergoing medical treatment, recuperation, or therapy, or is otherwise in medical hold or holdover status, for an injury, illness, or disease incurred or aggravated while on active duty in the Armed Forces. 
(h)AuthorizationThere is authorized to be appropriated to carry out— 
(1)subsections (a) through (e) of this Act, $1,000,000 for fiscal year 2007; and 
(2)subsection (f) of this Act, $2,000,000 for fiscal year 2007 and $3,000,000 for fiscal year 2008.   
 
